Title: To George Washington from James Caldwell, 30 January 1781
From: Caldwell, James
To: Washington, George


                        
                            Sir,
                            Pompton Tuesday Night Jany 30. 81.
                        
                        This day the Commissioners met at the Jersey Camp to hear the Claims of those Soldiers who suppose they have
                            served the term of their enlistment. We were happy in the Instructions communicated by Your excellency from Ringwood. They
                            perfectly coincide with the plan we had worked out. From the beginning of the revolt I most possitively refused to treat
                            with the revolted Troops, or to bind myself to any other mode in the enquiry which was to be made, than that of prudence
                            and justice: and your excellency may rely upon it that not a man shall be dismissed the service without clear proof on his
                            side of his title thereto.
                        I am very happy to find by a Letter from General Howe to Colo. Barber of this day, that a Detatchment is to
                            be left in the neighbourhood of this Camp for some time. It is not a doubt with me but many of the Soldiers will be
                            disapointed when the Commissioners give their judgement upon their enlistments. And although I have no reason to apprehend
                            that it will produce anything like a general mutany, yet some may attempt an escape privately to the Enemy. This leads me
                            to offer my opinion in favour of the Proposal made by Colonel Barber to Genl Howe for moving the Brigade to the Huts near
                            Morris Town. From the position your excellency made of the Army in the first Cantonment. a post there was judged necessary.
                            It still appears of importance, not more for a cover to the Country than to preserve the Chain of Communication &
                            Stores. And that the Jersey Brigade would there be better secured against mutany and desertion, is to me very evident. The
                            Years men stationed along the lines woud be a great security against the latter, & the Militia in front &
                            the neighbourhood, the best guard against the former. For Your excellency may be assured, that had the Troops delayed to
                            declare themselves satisfied at Chatham, upon hearing what the Legislature had done for them, the Militia would
                            immediately have reduced them. This accounts for thier Submission while in that neighbourhood &
                            reassuming their evil spirit, on returning towards this place, where the militia were not a terror to
                            them, & the country towards the enemy lay open as a last resource. That Position of the Brigade would also much
                            facilitate the enquiry to be made into their enlistments, which is now rendered almost impracticable from their being so
                            detatched. And I believe it would contribute something considerable towards recruiting new troops to fill up our
                            Regiments. With the most sincere esteem and every kind wish Your excellencys most obedt and very Huml. sert
                        
                            James Caldwell
                        
                        
                            P.S. I left E. Town last sunday Night, & Chatham Yesterday at noon. There was nothing new from
                                the Enemy. Secret illegible
                                 are droping Printed Proclamations, & offers in writing, tending to seduce the Soldiers. And General
                                Robinson seems to have listened to, and countenances, a proposal urged by the Refugees to take Post at Eliz. Town to
                                favour Revolts & collect Deserters. 
                            But it has not yet been my opinion that he will cross over to us till his prospects are more
                                flattering. At present, he seems rather too much taken up with his new purchase, Mrs Arnold
                                to ingage in a frey with the Jersey Lads. as before
                        
                        
                            J.C.

                        
                    